Third District Court of Appeal
                              State of Florida

                          Opinion filed April 25, 2018.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D16-2921
                        Lower Tribunal No. 14-20546
                            ________________


                         Jorge Valvis Papastrati,
                                   Appellant,

                                       vs.

                         Kiriaki Papasakelariou,
                                   Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

     Kevin Coyle Colbert, for appellant.

     Nancy A. Hass (Hollywood), for appellee.


Before SUAREZ, FERNANDEZ and LUCK, JJ.

     PER CURIAM.
       We affirm without further discussion and write only to point out the perilous

journey undertaken by counsel when they ask the trial court to interpret an order of

a foreign jurisdiction without providing the court a proper foundation for

interpretation of that order. The trial court was asked to interpret the order of an

Aruban appellate court without the benefit of the law of Aruba that rightfully

would control that interpretation. Without knowing what is required by the law in

Aruba in relation to the appellate court decision, we cannot properly review the

trial court’s interpretation.

       Affirmed.




                                         2